Executor of N.Y. Estate of Celia Kates v Pressly (2015 NY Slip Op 07469)





Executor of N.Y. Estate of Celia Kates v Pressly


2015 NY Slip Op 07469


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-07397	ON MOTION
 (Index No. 9928/10)

[*1]Executor of New York Estate of Celia Kates, Philip Barash, et al., appellants, 
vJames G. Pressly, etc., et al., respondents.


Philip Barash and Sandra Barash, Muttontown, N.Y., appellants pro se.
L'Abbate, Balkan, Colavita & Contini, LLP, Garden City, N.Y. (Candice B. Ratner of counsel), for respondents.
In an action to recover damages for a violation of Judiciary Law § 487, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Diamond, J.), dated June 7, 2013, as denied their second motion, in effect, for leave to reargue their prior motion for the entry of a default judgment against the defendants, which was denied in an order of the same court dated August 23, 2010.

DECISION & ORDER
Cross motion by the defendants, inter alia, to dismiss the appeal on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated June 24, 2014, that branch of the cross motion which is to dismiss the appeal was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission thereof, and the cross motion was otherwise denied.
Upon the papers filed in support of the cross motion, the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the cross motion which is to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from an order denying reargument (see Emigrant Mtge. Co., Inc. v Thevenin, 127 AD3d 919; Basile v Wiggs, 117 AD3d 766, 766; Naso v Naso, 102 AD3d 755, 756; Rosenfeld v Baker, 78 AD3d 810, 811; Peralta v All Weather Tire Sales & Serv., Inc., 58 AD3d 823, 823).
RIVERA, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court